Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claim 1 is compared to claim 1 in US Patent 10,540,165 in the following table:
Instant Application
Patent number 10,540,165
Claim 1. 
A system comprising:








a user virtual machine (VM);
a deployment server configured to upgrade the user VM from a first code version to a second code version by performing actions comprising:





providing the snapshot to the user VM1 when the user VM has acquired an upgrade token, the upgrade token configured for association with one user VM at a time.
Claim 1. 
A system comprising: 

a virtualized file server (VFS) comprising a plurality of user virtual machines (VMs), the virtualized file server configured to provide file services to additional virtual
machines hosted by one or more host machines;

a deployment server configured to upgrade the VFS from
a first code version to a second code version by performing actions comprising:





providing the snapshot to a selected user VM of the one or more user VMs when the selected user VM has acquired an upgrade token, the upgrade token configure for association with a single one of the user VMs at a time;

detaching an existing code image from the selected user VM, wherein the selected user VM is located on a host
machine;

attaching the snapshot to the selected user VM; and causing the selected user VM to boot from the snapshot.



Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1-14 of the patent, anticipates or otherwise renders obvious the limitations of 1-8, 10-12 and 14-24, respectively of this instant application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,10,14,18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese (US 2015/0220324 A1) in view of Shepard (US 2005/0228798 A1)

As per claim 1, Arcese teaches A system comprising:
 a user virtual machine (VM); (Arcese [0048] However, the method may be applied to any type of virtual machine (for example, part of a virtual appliance or stand-alone, hosted on a hypervisor or a guest operating system), even not in a cloud computing environment. The method may be used to perform any update of the software product (for example, either to upgrade or to downgrade it)).
a deployment server (Arcese Block 330 (Product Update Advisor) configured to upgrade the user VM from a first code version to a second code version by performing actions comprising: 
generating a snapshot of a code image associated with the second program code version; (Arcese [0026] A software image is provided of a new virtual disk, or more, for a generic software product SWi; the software image is a physical file that defines the whole new virtual disk (for example, in the VMDK format). The new virtual disk stores a new level of the software product, denoted with SWi(new), together with new metadata METAi(new) of the new level of the software product SWi(new); the new metadata METAi(new) comprises an indication of one or more new activation procedures (for example, for configuring its programs and for migrating its data)

Arcese does not teach providing the snapshot to the user VM when the user VM has acquired an upgrade token, the upgrade token configured for association with one user VM at a time.
However, Shepard teaches providing the snapshot to the user VM when the user VM has acquired an upgrade token, the upgrade token configured for association with one user VM at a time. (Shepard [0055] After properly authenticating and authorizing with the parent update service node 402, at event 410 the parent update service node 402 returns an authorization token to the child update service node 404 [0072] FIG. 6 is a flow diagram of an exemplary subroutine 600, suitable for use in the exemplary routine 500 of FIG. 5, for obtaining a synchronized update list of "available" updates from a parent update service node. Beginning at block 602, as 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shepard with the system of Arcese and to use an upgrade token. One having ordinary skill in the art would have been motivated to use Shepard into the system of Arcese for the purpose of distributing update metadata in an update distribution system. (Shepard paragraph 01).

As per claim 2, Arcese teaches the user VM is located on a host machine. (Arcese [0048] However, the method may be applied to any type of virtual machine (for example, part of a virtual appliance or stand-alone, hosted on a hypervisor or a guest operating system), even not in a cloud computing environment. The method may be used to perform any update of the software product (for example, either to upgrade or to downgrade it)).

As per claim 3, Arcese teaches the deployment server is further configured to detach an existing code image from the user VM. (Arcese [0044] The start 

As to claims 10 and 18, they are rejected based on the same reason as claim 1.
As to claims 14 and 21, they are rejected based on the same reason as claim 3.


Claims 4,5,15,16,22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese(US 2015/0220324 A1) in view of Shepard (US 2005/0228798 A1) in further view of Bakke(US 2017/0024224 A1).

As per claim 4, Arcese teaches the deployment server is further configured to attach the snapshot to the user VM (Arcese [0066] In an embodiment, said step of providing an image of at least one new virtual disk comprises detecting an attachment of said at least one new virtual disk to the virtual machine. In addition or in alternative, said step of providing an image of at least one new virtual disk comprises monitoring an availability of the new level of the software product in a remote product repository). 
Arcese does not teach cause the user VM to boot from the snapshot.
However, Bakke teaches cause the user VM to boot from the snapshot. (Bakke [0022] To address this problem, embodiments described herein access a shared 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Bakke with the system of Arcese and Shepard to boot from the snapshot. One having ordinary skill in the art would have been motivated to use Bakke into the system of Arcese and Shepard for the purpose of sharing a boot volume for multiple virtual machines (Bakke paragraph 12)

As per claim 5, Arcese teaches when the snapshot has been attached to the user VM (Arcese [0066] In an embodiment, said step of providing an image of at least one new virtual disk comprises detecting an attachment of said at least one new virtual disk to the virtual machine. In addition or in alternative, said step of providing an image of at least one new virtual disk comprises monitoring an availability of the new level of the software product in a remote product repository).
Shepard teaches the deployment server is further configured to release the upgrade token acquired by the user VM. (Shepard [0055] the parent update service node 402 returns an authorization token to the child update service node 404.).


As to claims 16 and 23, they are rejected based on the same reason as claim 5.

Claims 6, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese(US 2015/0220324 A1) in view of Shepard (US 2005/0228798 A1) in further view of Bakke(US 2017/0024224 A1) and Vincent (US 2016/0110214 A1)..

As per claim 6, Arcese and Shepard and Bakke do not teach wherein during at least a portion of detaching the existing code image from the user VM and attaching the snapshot to the user VM, a storage device and IP address of the host machine are replaced by a storage device and IP address of another host machine.
However, Vincent teaches wherein during at least a portion of detaching the existing code image from the user VM and attaching the snapshot to the user VM, a storage device and IP address of the host machine are replaced by a storage device and IP address of another host machine (Vincent [0035] An IP address derived from DNS mappings is beneficial in such a dynamic cloud environment, as instance or availability failures, for example, can be masked by programmatically remapping the IP address to any appropriate replacement instance for a use).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Vincent with the system of Arcese and Shepard and Bakke to replace ip addresses. One having ordinary skill in the art would 

As to claims 17 and 24, they are rejected based on the same reason as claim 6.

Claims 7, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese(US 2015/0220324 A1) in view of Shepard (US 2005/0228798 A1) in further view of Sundarsanam (US2014/0279909 A1 ).

As per claim 7, Arcese and Shepard do not teach the snapshot comprises metadata identifying one or more locations of blocks of the code image on a first storage device associated with a host machine.
However, Sundarsanam teaches the snapshot comprises metadata identifying one or more locations of blocks of the code image on a first storage device associated with a host machine. (Sundarsanam [0036] Examples of files created by the hypervisor store the content of one or more vdisks, the state of the VM's BIOS, information and metadata about snapshots created by the hypervisor, configuration information of the specific VM, etc and [0038] In various embodiments, a set of metadata stored at metadata 210 includes at least one data structure (e.g., B-tree) that includes mappings to locations in storage 212 at which data of a container (e.g., VM, vdisk, or file) associated with the set of metadata is stored. In some embodiments, a set of metadata stored at metadata 210 includes at least a B-tree that 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Sundarsanam with the system of Arcese and Shepard to identify metadata. One having ordinary skill in the art would have been motivated to use Sundarsanam into the system of Arcese and Shepard for the purpose of avoiding copying an entire state of a snapshot (Sundarsanam paragraph 02).

As to claims 11 and 19, they are rejected based on the same reason as claim 7.

Claims 8, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese(US 2015/0220324 A1) in view of Shepard (US 2005/0228798 A1) in further view of Adi (US 2012/0081395 A1).

As per claim 8, Arcese and Shepard do not teach the snapshot comprises metadata identifying a location of at least one block of a code image on a second storage device associated with a server host machine.
However, Adi teaches the snapshot comprises metadata identifying a location of at least one block of a code image on a second storage device associated with a server host machine. (Adi [0006] A selection of a virtual image 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Adi with the system of Arcese and Shepard to identify code image on the storage device. One having ordinary skill in the art would have been motivated to use Adi into the system of Arcese and Shepard for the purpose of cross-configuring software on multiple platforms (Adi paragraph 02).

As to claims 12 and 20, they are rejected based on the same reason as claim 8.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese(US 2015/0220324 A1) in view of Shepard (US 2005/0228798 A1) in further view of Nabi (US 2019/0034240 A1).

As per claim 9, Shepard teaches the upgrade token is configured for association with one user VM of the plurality of user VMs at a time (Shepard [0055] After properly authenticating and authorizing with the parent update service node 402, at event 410 the parent update service node 402 returns an authorization token to the child update service node 404 [0072] FIG. 6 is a flow diagram of an exemplary subroutine 600, suitable for use in the exemplary routine 500 of FIG. 5, for obtaining a synchronized update list of "available" updates from a parent update service node. Beginning at block 602, as previously discussed with regard to FIGS. 4A and 4B, the child update service node authenticates and authorizes itself with the parent update service node and, in response to proper authentication and authorization, receives an authorization token Shepard [0072] At block 604, in conjunction with the authorization token, the child update service node establishes communication parameters with the parent update service node. Establishing communication parameters permits the parent and child update service nodes to properly establish a common basis that both the parent and child understand)
Shepard does not teach wherein the user VM is a selected user VM from a plurality of user VMs.
However, Nabi teaches the user VM is a selected user VM from a plurality of user VMs (Nabi [0056] To comply with the anti-affinity constraint, no more than one VM can be upgraded at a time from a single tenant.  Hence, the batch size for VM upgrades (W.sub.11) is 4 in the first sub-iteration (j=1), and all four tenants are selected; one VM for each selected tenant to upgrade).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Nabi with the system of Arcese and Shepard to select a VM for upgrade. One having ordinary skill in the art would have been motivated to use Nabi into the system of Arcese and Shepard for the purpose of providing a rolling upgrade in a cloud computing environment. (Nabi paragraph 01)

As to claim 13, it is rejected based on the same reason as claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170235507 A1 – discloses a system for managing a virtualization environment comprises a plurality of host machines, one or more virtual disks comprising a plurality of storage devices, a virtualized file server (VFS) comprising a plurality of file server virtual machines (FSVMs), wherein each of the FSVMs is running on one of the host machines and conducts I/O transactions with the one or more virtual disks, and a virtualized file server backup system configured to back up data stored in a VFS located a cluster of host machines to an object store, and retrieve the backed-up data as needed to restore the data in the VFS.  The object store may be located in a public cloud.  The object store may include a low-cost storage medium within the cluster.  An FSVM of the VFS may provide an object store interface to low-cost storage media.
US 20160378528 A1 – discloses creating a virtual machine clone of a physical host computing device.  A hosted hypervisor running within a host operating system on the physical computing device receives a request to boot a virtual machine clone of the device.  In response to the request, the hosted hypervisor synthesizes a virtual disk that is comprised of a master boot record of the host computing device, a read-only snapshot obtained from a volume snapshot service of the host operating system and a delta virtual disk for recording changes.  The hosted hypervisor then launches the virtual machine clone by attaching the synthesized virtual disk to the virtual machine clone and booting the guest operating system from the master boot record and the snapshot.  Any changes made during the use of the virtual machine clone can be automatically 
propagated back and applied to the physical host device. 
        US 20100095289 A1 – discloses an aspect of the present invention 
includes a developer system which sends a set of patches along with metadata in 
a package.  The metadata may include hierarchical paths, with each path 
indicating a corresponding target (file or archive) which is to be replaced to 
apply the corresponding patch.  A patch tool receives the package and applies 
the patches using the metadata.  According to another aspect of the present 
invention, a patch tool forms a tree structure based on the hierarchical paths 
in the metadata.  In an embodiment, the tree structure is traversed each time 
to perform a corresponding patching operation (e.g., backup, and replace).  
According to yet another aspect of the present invention, only the required 
archives are unarchived while applying the patches.  In an embodiment, the 
patch tool determines the required archives based on the information in the 

US 20150278046 A1 – discloses systems to limit the duration of a service interruption caused by a failed middleware application server are disclosed.  One example method and system includes monitoring the operational status of a first virtual machine operating as a primary server and the operational status of a second virtual 
machine operating as a stand-by server and, based on the monitored operational status of the first and second virtual machines, performing a hot-swap to cause the second virtual machine to operate as the primary server and the first virtual machine to operate as the stand-by server.  The first and second virtual machines are implemented on a same host processing system.  After the hot-swap, the first virtual machine is restarted.  In some examples, the first virtual machine and the second virtual machine are implemented on a same host processing system.  Performing the hot-swap can include causing the first virtual machine to be uncoupled from a network and causing the second virtual machine to be coupled to the network.  In some examples, the method also includes causing copy of a first file system used by the primary server to be 
stored as a second file system for use by the stand-by server.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196